United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3997
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Western District of Missouri.
James W. Hollowell,                      *        [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                             Submitted: March 4, 1998

                                  Filed: March 10, 1998
                                    ___________

Before WOLLMAN, BRIGHT, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      James W. Hollowell, a federal prisoner at the United States Medical Center for
Federal Prisoners at Springfield (USMCFP), appeals the district court’s1 18 U.S.C. §
4245 order. Having carefully reviewed the record, we conclude that the district court
did not err in committing Hollowell to the custody of the Attorney General, as both the
USMCFP staff psychiatrist and an independent psychologist opined that Hollowell




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
suffers from a mental disease or defect and is in need of custody for care or treatment
in a suitable facility. See 18 U.S.C. § 4245(d); United States v. Steil, 916 F.2d 485,
487 (8th Cir. 1990) (standard of review).

      Therefore, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-